UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4278



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IAN ANDRE CARR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-04-50)


Submitted:   December 21, 2005            Decided:   January 13, 2006


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry D. Garrett, GARRETT & GARRETT, Moorefield, West Virginia, for
Appellant. Thomas E. Johnston, United States Attorney, Paul T.
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ian Andre Carr was convicted by a jury of possession of

a   firearm    by    a   convicted   felon,    in   violation   of   18   U.S.C.

§ 922(g)(1) (2000).        He was sentenced to ten years in prison.         Carr

appeals, claiming that the evidence was insufficient to convict and

that the district court erred in granting a supplemental jury

instruction.        We affirm.



                                        I

              Several witnesses testified at trial that Carr shot

Jackie Robinson outside the home of Carr’s cousin, Sandra Carr.

Sandra Carr testified that she saw Carr point a gun at Robinson and

saw “fire” from the pistol as he shot.              Sandra’s sixteen-year old

daughter, Tiesha, testified that Carr hit Robinson in the back of

the head with a gun.         Robinson then began running.        Tiesha heard

gunshots and testified that Carr had the gun when it was fired.

Robinson testified that while he and Sandra Carr were talking,

someone hit him in the back of the head.            He turned and saw that it

was Carr who had hit him.        He also noticed that Carr was cocking a

pistol.   Robinson began running.           Carr chased after him, firing at

Robinson.     One of the shots struck Robinson.




                                      - 2 -
                                 II

          Carr first contends that there was insufficient evidence

to support his conviction.    To determine a sufficiency claim, we

consider whether, taking the evidence in the light most favorable

to the Government, there is substantial evidence to support the

jury’s verdict.    Glasser v. United States, 315 U.S. 60, 80 (1942).

We review both direct and circumstantial evidence and permit “the

[G]overnment the benefit of all reasonable inferences from the

facts proven to those sought to be established.”     United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). Witness credibility

lies within the sole province of the jury, and the court will not

reassess the credibility of testimony.     United States v. Saunders,

886 F.2d 56, 60 (4th Cir. 1989).

          To sustain a conviction under § 922(g)(1), the Government

must establish that: the defendant was a convicted felon; he

knowingly possessed the firearm; and the firearm traveled in

interstate commerce. United States v. Gallimore, 247 F.3d 134, 136

(4th Cir. 2001).    Here, the only disputed element is possession,

which is established by the eyewitness testimony of Robinson,

Sandra Carr, and Tiesha Carr.*          We conclude that substantial

evidence supports Carr’s conviction.




     *
      The parties stipulated that Carr was a convicted felon, and
the interstate commerce connection was not disputed.

                                - 3 -
                                    III

          In its initial instruction to the jury, the court stated

that possession could be actual or constructive. The court did not

define constructive possession.       In response to a jury question,

the court elaborated on the definition of possession, defining both

actual and constructive possession.          On appeal, Carr claims that

the court erred in delivering this instruction because it altered

the theory of the case and prejudiced him.         We have observed that

“the   necessity,   extent,   and    character     of   any   supplemental

instructions to the jury are matters within the sound discretion of

the district court.”    United States v. Horton, 921 F.2d 540, 546

(4th Cir. 1990).    Here, far from altering the theory of the case,

the district court simply elaborated on its earlier instruction to

the jury on possession.   The court fairly and accurately responded

to the jury’s question without prejudicing the defense. See United

States v. Smith, 62 F.3d 641, 646 (4th Cir. 1995).            There was no

abuse of discretion.



                                    IV

          We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED


                                - 4 -